DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5,15,16-19,29, and 30 in the reply filed on 8/9/2022 is acknowledged.
Claims 6-14 and 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4,15,16,18,29, and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, and 5 of U.S. Patent No. 10,856,203 (referred to as P203). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
		Claim 1 merely broaden the scope of claim 1 of P203.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Re claim 2:	Claim 2 is substantially similar to claim 2 of P203.
Re claim 4:	Claim 4 is substantially similar to claim 5 of P2103.
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 29:	Claim 29 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 30:	Claim 30 is rejected on the same grounds of rejection set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,15,16,18,29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainin (US 20180376374) in view of Zhou (US 20150288599).
Re claim 1:
Trainin discloses a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor to cause the apparatus to (Fig. 2):
(Para.[0022]  the base station 120 can be configured to support co-existing wireless communications (e.g., Wi-Fi and WiGig) with the mobile device(s) 140);
receive second aggregation capability information from a second wireless device, the second aggregation capability information indicating a capability of the second wireless device to communicate (Para.[0061]  For example, the originator 404 can negotiate with the recipient 418 to request that the recipient 418 respond to the originator 404 with an indication of the recipient's 418 channel aggregation capabilities.  For the purpose of this exemplary method, it is assumed that the recipient 418 has confirmed that it is both capable of channel aggregation operations and that channel aggregation operations will be used in the communication session with the originator 404); and
establish the multi-link session between the first wireless device and the second wireless device based at least in part on the (Fig.5 ref. 501 Handshake and ref. 508 and Para.[0061]  For the purpose of this exemplary method, it is assumed that the recipient 418 has confirmed that it is both capable of channel aggregation operations and that channel aggregation operations will be used in the communication session with the originator 404).
Trainin does not explicitly disclose identify first aggregation capability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Trainin includes a step of identifying the first wireless device’s first aggregation capability in order to establish the appropriate type of session based on what the first wireless device can support.
As shown above, Trainin discloses a first and second wireless device communicating over a plurality of wireless links.  Trainin does not explicitly disclose to communication in parallel.
Zhou discloses to communication in parallel (Para.[0047]  In an aspect, dual band dual concurrent (DBDC) operation allows for the STA 114 to achieve higher throughput by simultaneously operating on the 2 GHz band and the 5 GHz band).
Trainin and Zhou are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trainin to include communicating in parallel as taught by Zhou in order to achieve higher throughput (Zhou Para.[0047]).
Re claim 2:
Trainin discloses transmit a request for configuration information of the second wireless device for the multi-link session; and receive the configuration information from the second wireless device in response to the transmitted request (Para.[0061]  For example, the originator 404 can negotiate with the recipient 418 to request that the recipient 418 respond to the originator 404 with an indication of the recipient's 418 channel aggregation capabilities.  For the purpose of this exemplary method, it is assumed that the recipient 418 has confirmed that it is both capable of channel aggregation operations and that channel aggregation operations will be used in the communication session with the originator 404 and Para.[0044]  in an upload operation, the originator represents the mobile device.  In a download operation, the origination represents the base station).
Re claim 4:
Trainin discloses receive, from the second wireless device, a request for configuration information of the first wireless device for the multi-link session; and transmit the configuration information of the first wireless device to the second wireless device in response to the received request (Para.[0061]  For example, the originator 404 can negotiate with the recipient 418 to request that the recipient 418 respond to the originator 404 with an indication of the recipient's 418 channel aggregation capabilities.  For the purpose of this exemplary method, it is assumed that the recipient 418 has confirmed that it is both capable of channel aggregation operations and that channel aggregation operations will be used in the communication session with the originator 404 and Para.[0044]  in an upload operation, the originator represents the mobile device.  In a download operation, the origination represents the base station).
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 29:	Claim 29 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 30:	Claim 30 is rejected on the same grounds of rejection set forth in claim 1.

Claim(s) 3,5,17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainin in view of Zhou as applied to claims 1 and 15 above, and further in view of Ehsan (US 20130194947).
Re claim 3:
As discussed above, Trainin in view of Zhou meets the limitations of the parent claims.
Trainin does not explicitly disclose modify one or more of the plurality of wireless links based at least in part on configuration information of the first wireless device for the multi-link session and the configuration information received from the second wireless device.
Ehsan discloses modify one or more of the plurality of wireless links based at least in part on configuration information of the first wireless device for the multi-link session and the configuration information received from the second wireless device (Fig.7 ref. 702 RRCConnectionReconfiguration (configuring SCell(S) and Para.[0065]  At point 700, an eNodeB 71 transmits a UE capability enquiry to the UE 70. At point 701, the UE 70 sends its CA capability information to the eNodeB 71. Based on this CA capability information, the eNodeB 71 sends an RRC connection reconfiguration to the UE 70, at 702, that signals the UE 70 to configure the secondary cells that will be assigned to the UE 70 and Para.[0067]  One aspect for implementing this UE-initiated approach would be to add a new MAC control element for the UE to request the eNodeB to de-activate/re-activate one or more of the configured and possibly activated secondary cells. Support of this will be optional for an eNodeB and Para.[0082] This false or controlled information, as received by the base station, makes the base station believe that the quality of the secondary cell(s) either cannot support MIMO, in which case the base station deactivates MIMO capability on the secondary cell, or completely deactivates the secondary cell as not suitable for transmission).
Trainin and Ehsan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trainin to include modifying a link based on configuration information as taught by Ehsan in order to allow activation and deactivation of secondary carriers (Ehsan Para.[0003]).
Re claim 5:
As discussed above, Trainin in view of Zhou meets the limitations of the parent claims.
Trainin does not explicitly disclose modify one or more of the plurality of wireless links based at least in part on configuration information of the first wireless device and configuration information received from the second wireless device for the multi-link session.
Ehsan discloses modify one or more of the plurality of wireless links based at least in part on configuration information of the first wireless device and configuration information received from the second wireless device for the multi-link session (Fig.7 ref. 702 RRCConnectionReconfiguration (configuring SCell(S) and Para.[0065]  At point 700, an eNodeB 71 transmits a UE capability enquiry to the UE 70. At point 701, the UE 70 sends its CA capability information to the eNodeB 71. Based on this CA capability information, the eNodeB 71 sends an RRC connection reconfiguration to the UE 70, at 702, that signals the UE 70 to configure the secondary cells that will be assigned to the UE 70 and Para.[0067]  One aspect for implementing this UE-initiated approach would be to add a new MAC control element for the UE to request the eNodeB to de-activate/re-activate one or more of the configured and possibly activated secondary cells. Support of this will be optional for an eNodeB and Para.[0082] This false or controlled information, as received by the base station, makes the base station believe that the quality of the secondary cell(s) either cannot support MIMO, in which case the base station deactivates MIMO capability on the secondary cell, or completely deactivates the secondary cell as not suitable for transmission).
Trainin and Ehsan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trainin to include modifying a link based on configuration information as taught by Ehsan in order to allow activation and deactivation of secondary carriers (Ehsan Para.[0003]).
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471